Citation Nr: 1504452	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  10-16 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for status-post colon cancer surgery with colostomy left quadrant.

3.  Entitlement to service connection for impotence as secondary to status-post colon cancer surgery with colostomy left quadrant.

4.  Entitlement to service connection for abdominal scars as secondary to status-post colon cancer surgery with colostomy left quadrant.

5.  Entitlement to service connection for thyroid cancer status-post total thyroidectomy with hypothyroidism as secondary to status-post colon cancer surgery with colostomy left quadrant.




REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from April 1980 to March 1984 and from January 2002 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2014, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record on appeal.  At this hearing, the Veteran, via his representative, filed a motion to advance the case on the Board's docket.  Such motion was denied in January 2015.  38 U.S.C.A. § 7107(a) (West 2014); 38 C.F.R. § 20.900(c) (2014). 

The Board notes that, in November 2009, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing Steven Werner as his accredited attorney.  However, in October 2012, the Veteran submitted a VA Form 21-22 (Appointment of (Veterans Service Organization) as Claimant's Representative) as his representative.  The Board recognizes this change in representation and such is reflected on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.   The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.   A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeals.

The issue of entitlement to service connection for a lumbar spine disorder, claimed as a result of an in-service parachute accident, has been raised by the record in an August 2014 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ).  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

With regards to the claimed cervical spine disorder, the Veteran asserts that he sustained multiple injuries to his neck during service.  Specifically, he contends that he suffered multiple hard landings during parachute jumps which injured his cervical spine.  In the alternative, he contends that the 85 to 100 pound rucksacks carried during physical training resulted in his cervical spine disorder.  The Veteran's Form DD-214 confirms that he was awarded a Parachutist Badge.  A March 2010 opinion from S. S., a physician's assistant, indicates that the Veteran's history of jumps during service are the "probable" cause for the findings on the Magnetic Resonance Imaging (MRI) scan, which includes degenerative disc disease.  However, no explanation or rationale was provided as to this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (" a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   Moreover, this March 2010 opinion is speculative and cannot support a grant of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  The Board also notes that, while the Veteran was afforded a VA examination in connection with his claim in April 2007, the examiner did not offer an etiological opinion.  Therefore, on remand, the Veteran should therefore be afforded a VA examination to determine the nature and etiology of his cervical spine disorder.

With regard to the claimed colon cancer and its residuals, the Veteran asserts that the onset of his chronic ulcerative colitis occurred during his period of active duty from January 2002 to January 2003 and resulted in the development of colon cancer following service.  He also contends that his thyroid cancer, impotence, and scars were the result of this colon cancer.  Finally, he denied the onset of gastrointestinal symptoms prior to January 2002 during his August 2014 hearing.  Service treatment records document the diagnosis and treatment of colitis beginning in March 2002.  Ultimately, colon cancer was diagnosed in July 2003 while the Veteran was serving as a civilian contractor in Iraq.  The Board notes that a December 2001 examination found the Veteran's systems to be normal.  Additionally, he denied having stomach, live, intestinal trouble, or ulcer, or rectal disease, hemorrhoids, or blood from the rectum.  As such, he is presumed to be sound on service entrance.  See 38 U.S.C.A. § 1111.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Id.; VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The Board notes that a November 2009 opinion from Dr. P. N., a private gastroenterologist, stated that the Veteran's December 2001 examination for active duty noted a negative fecal occult blood test and in February 2002, he started complaining of rectal bleeding.  Thereafter, ulcerative colitis was diagnosed and, in 2003, he developed cancer.  As such, Dr. P.N. opined that the Veteran had documented onset of ulcerative colitis while on active duty.  However, several service treatment records suggest the onset of gastrointestinal symptoms prior to January 2002.  A July 2003 treatment note indicates that the Veteran had suffered from chronic ulcerative colitis symptoms for the past two-and-a-half years.  A July 2003 operative report reflects the similar onset of symptoms.  An August 2003 treatment summary from Dr. P.N. indicates that the Veteran's colitis appeared two-and-a-half years prior to the evaluation.  However, Dr. P.N. also stated that the Veteran developed rectal cancer while on active duty and that he was diagnosed with acute ulcer colitis/rectal cancer in March 2002.  In this regard, the record also shows that a March 2002 colonoscopy and biopsy showed no dysplasia or cancer.  A September 2005 Medical Evaluation Board (MEB) narrative summary indicated that the onset of the Veteran's gastrointestinal symptoms began in 2001, prior to service entrance.  

Given that the Veteran was presumed sound upon entrance, an opinion as to whether there is clear and unmistakable evidence that the Veteran's colon cancer preexisted his military service and, if so, whether there is clear and unmistakable evidence that it was not aggravated (i.e., increased in severity beyond the natural progress of the condition) during service is required.  In addition, an opinion as to whether the Veteran's claimed impotence, scars, and thyroid cancer were caused or aggravated by his claimed colon cancer is required.  Therefore, on remand, the Veteran should therefore be afforded a VA examination to determine the nature and etiology of his claimed disorders.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of his claimed cervical spine disorder.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all current cervical spine disorders.

(B) For each currently diagnosed cervical spine disorder, is it at least as likely as not (a 50 percent or higher probability) that such disorder is related to his service, to his in-service parachute jumps and/or physical training with rucksacks?  

(C) If arthritis is diagnosed to be present, the examiner should offer an opinion as to whether arthritis manifested within one year of his service separation in March 1984 and/or January 2003 and, if so, to describe the manifestations.

The examiner must provide a complete rationale for all opinions and conclusions reached.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of his claimed colon cancer and its residuals.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A) With regard to the Veteran's colon cancer, did such clearly and unmistakably pre-exist the Veteran's service from January 2002 to January 2003?  The examiner should specifically address the service treatment records suggesting the onset of gastrointestinal symptoms prior to January 2002 and the Veteran's August 2014 hearing testimony that his symptoms did not begin prior to January 2002.

(i) If so, is there clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service? 

If there was an increase in the severity of the Veteran's disorder, was such increase clearly and unmistakably due to the natural progress of the disease?

ii) If not, is it at least as likely as not (a 50 percent or higher probability) that the Veteran's colon cancer had its onset during or is otherwise the result of the Veteran's military service?  

Similarly, if such did not pre-exist the Veteran's entry to active duty, is it at least as likely as not that a malignant tumor manifested within one year of the Veteran's service discharge, i.e., by January 2004?  In this regard, the examiner should consider the evidence showing a diagnosis of colon cancer in July 2003.  If so, please describe the manifestations.  

(B)  With respect to the claimed impotence, scars, and/or thyroid cancer status-post total thyroidectomy, were such caused OR aggravated by the Veteran's colon cancer?

In providing the foregoing opinions, the examiner should specifically address the Veteran's December 2001 entrance examination, which was negative for complaints or clinical findings related to any gastrointestinal disorder. 

A detailed rationale for all opinions given should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




